In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-075 CV

____________________


IN RE THOMAS M. HORACE




Original Proceeding



MEMORANDUM OPINION 
 On March 3, 2006, Thomas M. Horace filed a petition for writ of mandamus.  An
inmate in custody in the State of Florida, Horace complains of the trial court's failure to rule
on motions concerning a detainer placed upon him for a probation violation in Cause No.
17132.  On March 9, 2006, we notified the relator that the petition did not comply with the
Rules of Appellate Procedure applicable to original proceedings filed in appellate courts,
granted him thirty days to amend his petition, and directed Horace to mail a copy of the
petition to the respondent and the real party in interest.  See Tex. R. App. P. 9.5, 52.  We also
noted the relator's failure to pay the filing fee and advised the relator of the procedures for
obtaining indigent status.  See Tex. R. App. P. 20.  The relator neither amended his petition
nor complied with the service requirement by mailing a copy of the petition for writ of
mandamus to the judge and to the real party in interest.  The relator did not file an affidavit
of indigence and the filing fee has not been paid.   
	To obtain mandamus relief in a criminal matter, the relator must show that he has no
other adequate remedy at law to address the alleged error and that the act the relator seeks
to compel is ministerial.  State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924,
927 (Tex. Crim. App. 2001).  An act is ministerial if it does not involve the exercise of any
discretion and the relator has a clear and indisputable right to relief.  Id.  Because he
complains that the trial court failed to act on a motion, Horace "has the obligation to provide
us with a record showing that a properly filed motion has awaited disposition for an
unreasonable period of time."  Ex parte Bates, 65 S.W.3d 133, 135 (Tex. App.-Amarillo,
orig. proceeding).  Horace's petition does not contain the appendix required by the Rules of
Appellate Procedure.  See Tex. R. App. P. 52.3(j).  The relator has not provided this Court
with a copy of his motion to the trial court, nor has he shown that the trial court was aware
that the motion had been filed and that a ruling was sought.  The relator has not demonstrated
that the trial court abused its discretion, nor has he shown that he is entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is denied.  
	WRIT DENIED.
									PER CURIAM

Opinion Delivered April 27, 2006 
Before Gaultney, Kreger and Horton, JJ.